DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 12 each include the limitation: “the elastomeric bag protector includes a cutout and a crimp to mate with the cutout.” It is unclear how the crimp and the cutout are both part of the elastomeric bag protector and mate with each other since this is not shown or disclosed clearly in the specification or drawings. Based on a review of the specification and drawings, this limitation will be interpreted as follows: the elastomeric bag protector includes a cutout and a crimp on the clamp mates with the cutout.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 13 and 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (herein Merrill) (US 2014/0202681) in view of Heinig (US 6,046,521).Regarding Claims 1, 9 and 15:In Figure 1-4, Merrill discloses a downhole tool (ESP 10) comprising: an electric submersible pump (ESP 10 with pump 20) to pump a well fluid to a surface of a borehole (see paragraph [0018]); a motor (16) to power the electric submersible pump (see paragraph [0020]); and a seal section (18) to protect the motor from the well fluid, the seal section (18) comprising, an elastomeric bag (74, see paragraph [0025]); a clamp (neck 78 of bag 74 is clamped to the bag retainer 80, see paragraph [0025]. Note that clamp is not shown in the Figures) at one end of the elastomeric bag to secure the elastomeric bag (see Figure 4); and an elastomeric bag protector (86) is secured around the clamp (see Figure 4), wherein the elastomeric bag protector (86) extends axially beyond a respective clamp (extends beyond the neck 78 which would carry the clamp) to surround a tapered portion (81) of the elastomeric bag above and below the clamp (as seen in Figure 4, the elastomeric bag protector 86 extends above and below the neck 78 which carries the clamp and so 86 would extend above and below the clamp), and wherein the elastomeric bag protector (86) has a sloped inner diameter that matches a profile of the tapered portion (as seen in Figure 4, the bag protector 86 has a sloped inner diameter that matches the profile of the tapered portion 81).Merrill fails to disclose a clamp at each of the elastomeric bag and an elastomeric bag protector secured around each clamp. However, in Figures 1-2, Heinig discloses that each end of an elastomeric bag (22) has a respective clamp (24 as seen in Figure 2).Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.Hence, based on Heinig’s teachings and the cited case law, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modified the other end of Merrill’s elastomeric bag to also be clamped (Heinig teaches clamping both ends of the bag) and to have an associated elastomeric bag protector (similar to the clamp and the elastomeric bag protector at the first end of Merrill’s elastomeric bag) since doing so would ensure protection of the elastomeric bag at both ends and would involve mere duplication of parts. NOTE: Regarding claim 15, the method of assembly that is claimed would be obvious based on Merill’s disclosed structure as modified by Heinig. Regarding Claim 2:Merrill as modified by Heinig discloses a downhole tool (ESP 10), wherein an outer diameter (outer diameter of 86 as seen in Figure 3) of the elastomeric bag protector (86) includes a number of channels (at least 2 channels 126 are formed in the outer diameter of the top portion of the bag protector 86 as seen in Figure 3).NOTE: This rejection can be overcome by claiming that the channels are formed as grooves/recesses on the outer surface of the elastomeric bag protector. Regarding Claim 3:Merrill as modified by Heinig discloses a downhole tool (ESP 10), wherein the number of channels (126) are axially extended relative to the elastomeric bag protector (as seen in Figure 3, the channels 126 extend in an axial direction).Regarding Claim 4:Merrill as modified by Heinig discloses a downhole tool (ESP 10), further comprising a housing (32) to enclose the seal section (see Figure 2A).Regarding Claim 5:Merrill as modified by Heinig discloses a downhole tool (ESP 10), wherein the number of channels define a plurality of passages for the well fluid to traverse a surface of the elastomeric bag protector between the elastomeric bag protector and the housing (as stated in paragraph [0035]: “.At least one vent 126 may extend through bladder stress reducer cap 86 to allow fluids to pass from above to below bladder stress reducer cap 86, and vice versa.” As seen in Figure 4, these channels 126 would form passages to allow well fluid from annulus 121 to flow through said channels 126 to an outer surface of the elastomeric bag protector 86 and along said outer surface which is between the elastomeric bag protector 86 and the housing 32).Regarding Claim 7:Merrill as modified by Heinig discloses a downhole tool (ESP 10), wherein the elastomeric bag protector (86) includes a ring groove (122) extending circumferentially around the elastomeric bag protector (ring groove 122 extends circumferentially around the inner surface of the elastomeric bag protector).Regarding Claim 10:See rejection of claim 4 above.Regarding Claim 11:See rejection of claim 5 above.Regarding Claim 13:See rejection of claim 7 above.Regarding Claim 16:Merrill as modified by Heinig discloses the method, wherein the electric submersible pump assembly (10) is part of a downhole tool (10 is an ESP assembly that performs a downhole operation and therefore functions as a downhole tool), wherein the method comprises: lowering the downhole tool (10) into a borehole (borehole carrying casing 12 in well, see paragraph [0018], wherein said tool is lowered into said casing 12 via string of tubing 14 as seen in Figure 1); and pumping a well fluid using the electric submersible pump to a surface of the borehole (see paragraph [0018]).Regarding Claim 17:See rejections of claims 2 and 4 above.Regarding Claim 18:See rejection of claim 5 above.
Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (herein Merrill) (US 2014/0202681) in view of Heinig (US 6,046,521) in further view of Richards (US 2014/0014373)Regarding Claims 6, 12 and 19:Merrill as modified by Heinig, fails to disclose that the elastomeric bag protector includes a cutout and a crimp on the clamp mates with the cutout.However, in Figures 1-2B Richards discloses a clamping assembly (100) for a wellbore system wherein a protector (102) comprises a cutout (135) and a crimp (133) on a clamp (on end clamps 130, 132, see paragraph [0049]) mates with the cutout (as seen in Figure 2B) in order to resist circumferential movement of the clamps (see paragraph [0049]).Hence, based on Richards’ teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a crimp on each of Merrill’s clamps (including the 2nd clamp added based on Heinig’s teaching) and to further add a cutout on the respective elastomeric bag protector that would mate with said cutout, since doing so would enable the clamp to resist circumferential movement (see Richards’ paragraph [0049]). NOTE: The phrase “crimp” is being broadly interpreted as any projection since the rectangular projection shown in the instant figures is not traditionally formed by the act of crimping (crimp is conventionally defined as: a bend or crease formed in something).
Allowable Subject Matter
Claims 8, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims each disclose the limitation: “an elastomeric ring seated inside the ring groove to secure the elastomeric bag protector around the respective clamp.” Merrill fails to disclose a ring groove that receives an elastomeric ring to secure the elastomeric bag protector around the respective clamp. Adding such an elastomeric ring to Merrill’s elastomeric bag protector (86) would be unnecessary since Merrill is already secured to another element (80). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant ESP systems with seal sections or clamping structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746